Citation Nr: 0706706	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-16 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and F.N.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In March 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

Thereafter, in January 2007, the veteran submitted a letter 
indicating that he was disappointed with the manner in which 
his hearing was conducted, and, in particular, with the 
representation that he received during his hearing.  He asked 
that he be provided the opportunity to testify again at a 
video conference hearing before a Veterans Law Judge.

The veteran's letter was construed as a motion for a new 
hearing, and this motion was granted by the undersigned in 
February 2007.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule 
the veteran for a video conference hearing before a 
Veterans Law Judge.  Appropriate notification 
should be given, and such notification should be 
documented and associated with the veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


